Elwell v Shumaker (2018 NY Slip Op 04939)





Elwell v Shumaker


2018 NY Slip Op 04939


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND CURRAN, JJ. (Filed June 29, 2018.) 


MOTION NO. (1285/17) CA 17-00210.

[*1]ROGER D. ELWELL AND KATHLEEN J. ELWELL, PLAINTIFFS-APPELLANTS, 
vROBERT SHUMAKER AND MARJORIE SHUMAKER, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument denied.